Name: Commission Regulation (EEC) No 319/88 of 2 February 1988 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 2. 88 Official Journal of the European Communities No L 32/5 COMMISSION REGULATION (EEC) No 319/88 of 2 February 1988 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 5 February 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2 OJ No L 355, 17. 12. 1987, p . 19 . No L 32/6 Official Journal of the European Communities 4. 2. 88 ANNEX Code CN code Description Amount of unit values per 1 00 kg net ECU 3frs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 2.20 2.30 2.40 2.50 2.60 2.60.1 0701 90 51 0701 90 59 0702 00 10 0702 00 90 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 10 ex 0704 10 90 0704 20 00 0704 90 10 ex 0704 90 90 ex 0704 90 90 0705 11 10 0705 1 1 90 ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 1 1 0707 00 19 0708 10 10 0708 10 90 0708 20 10 0708 20 90 ex 0708 90 00 0709 10 00 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 00 ex 0802 40 00 ex 0803 00 10 ex 0804 30 00 ex 0804 40 10 ex 0804 40 90 ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 New potatoes Tomatoes Onions (other than seed) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cabbages Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans (Vigna spp., Phaseolus spp.) Broad beans Globe artichokes Asparagus  green  other Aubergines (egg-plants) Celery stalks and leaves Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes , whole fresh Chestnuts (Castanea spp.), fresh Bananas (other than plan ­ tains), fresh Pineapples, fresh Avocados, fresh Guavas and mangoes , fresh Sweet oranges, fresh :  Sanguines and semi ­ sanguines 31,71 85,40 15,20 89,56 27,65 24,64 44.76 34,78 91,44 39.77 111,26 55,10 23,22 99,30 87,44 133,14 103,67 43,48 77,10 865,85 206,34 85,41 54,02 380,81 97,19 24,33 23,58 93,15 50,95 44,01 54,95 139,66 198,94 41,92 1 368 3 685 656 3 865 1 193 1 063 1 931 1 501 3 946 1 716 4 801 2 378 1 002 4 285 3 773 5 745 4 474 1 876 3 327 37 366 8 904 3 686 2 331 16 444 4 194 1 050 1 017 4 020 2 199 1 899 2 371 6 027 8 585 1 809 250,82 675,50 120,26 708,40 218.71 194,92 355,63 275,09 723,23 314,56 880,01 435,81 183.72 785,40 691,61 1 053,02 819,98 343,89 609,84 6 848,09 1 632,00 675,55 427,25 3 035,75 768,71 192,45 186,55 740,07 403.00 348.1 434,6: 1 104,6( 1 573,4( 331,55 65,49 176,38 31,40 184,97 57,11 50,89 92,23 71,83 188,84 82,13 229.78 113.79 47,97 205.08 180,59 274,96 214,11 89,79 159,23 1 788,13 426,13 176,39 111,56 791.09 200,72 50,25 48,71 191,93 105,23 90,8S 113,4* 288,4; 410,8 . ? 86,5 ! 220,79 594.63 105,87 623,60 192,53 171.59 312.60 242,15 636.66 276,91 774.67 383.64 161.72 691,38 608,82 926,97 721,82 302.73 536,84 6 028,32 1 436,63 594.68 376,10 2 634,74 676.69 169,41 164,21 650,53 354,76 306,44 382,6C 972,3 / 5 1 385, 1 ( i 291,9( 5218 14 053 2 502 14 738 4 550 4 055 7 362 5 723 15 046 6 544 18 308 9 067 3 822 16 340 14 388 21 908 17 059 7 154 12 687 142 473 33 953 14 054 8 888 60 745 15 992 4 004 3 881 15 322 8 384 7 24 9 04; 22 981 32 73. ) 6 89 24,63 66,34 11,81 69,57 21,48 19,14 34,82 27,01 71.03 30,89 86,42 42,80 18.04 77,13 67,92 103,42 80,53 33,77 59.89 672,56 160,28 66,34 41,96 294,66 75,49 18.90 18,32 72,46 39,58 34,18 42,68 108,48 5 154,53 i 32,56 48 230 129 890 23 125 136 216 42 056 37 482 68 116 52 896 139 069 60 487 169 216 83 802 35 327 151 024 132 988 202 484 157 673 66 127 117 265 1 316 802 313 813 129 899 82 155 570 911 147 813 37 007 35 871 141 750 77 493 66 939 83 575 212 402 302 557 63 761 73,55 198,08 35,26 207.73 64,13 57,16 103.74 80,66 212,08 92,24 258,06 127.80 53,87 230,31 202.81 308,79 240,45 100,84 178,83 2 008,16 478,57 198,10 125,28 890,27 225,42 56,43 54,70 215,89 118,17 102,08 1 27,4 ' 323,9; 461,4( 97,2. 22,07 59,44 10,58 62,33 19,24 17.15 31.19 24.20 63,64 27,68 77;43 38,35 16.16 69,11 60,85 92,66 72,15 30,26 53,66 602,61 143,61 59,44 37,59 264,14 67,64 16,93 16,41 64,90 35,46 30,63 38,24 97,20 138,45 ? 29,17 4. 2. 88 Official Journal or the European Communities No L 3in Code 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.150 2.160 2.170 2.180 2.190 2.200 2.210 2.220 2.230 2.240 2.250 CN code 0805 10 15 0805 10 25 0805 10 35 080510 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 0809 10 00 0809 20 10 0809 20 90 ex 0809 30 00 ex 0809 30 00 0809 40 1 1 0809 40 19 0810 10 10 0810 10 90 0810 40 30 0810 90 10 ex 0810 90 90 ex 0810 90 90 ex 0810 90 90 Description  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis , Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids , fresh : Clementines Monreales and Satsumas Mandarins and Wilkings Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  Other Apples Pears (other than the Nashi variety (Pyrus Pyrifolia)) Apricots Cherries Peaches Nectarines Plums Strawberries Fruit of the species Vacci ­ nium myrtillus) Kiwi fruit (Actinidia chinensis Planch .) Pomegranates Khakis Lychees Amount of unit values per 100 kg net ECU 31,68 26,33 68,44 31,61 49.07 62,94 35,04 199,37 35,14 52,76 162,23 28.08 63,90 157,37 48,08 97,06 121,16 115.53 191.54 137,16 133,56 270,32 1 55,23 163,01 51,26 87,03 203,04 Bfrs/Lfrs 1 367 1 136 2 953 1 364 2 117 2716 1 512 8 604 1 516 2 277 7 001 1 212 2 758 6 791 2 075 4 189 5 229 4 978 8 266 5919 5 764 11 666 6 688 7 035 2213 3 755 8 762 Dkr 250,62 208,32 541.32 250.01 389,88 497,85 277,15 1 576,89 277,92 417,34 1 283,11 224.02 505,45 1 244,66 380,29 767,72 958.33 911,55 1 514,90 1 084,82 1 056,40 2 138,03 1 240,23 1 289,32 406,77 688,33 1 605,89 DM 65,44 54,39 141,34 65,28 101,11 129,99 72,36 411,74 72,57 108.97 335,03 57,91 131.98 325,00 99,30 200,46 250,23 240,12 395,56 283.26 275,84 558.27 322,25 336,66 105,84 179,73 419,32 FF 220,62 183,38 476,52 220,08 342,70 438,25 243,97 1 388,12 244,65 367,38 1 129,51 196,89 444.95 1 095,66 334,76 675,82 843,61 799,31 1 333,56 954.96 929,94 1 882,09 1 074,37 1 134,97 357,82 605,93 1 413,65 Dr 5 214 4 334 11 262 5 201 8 072 10 357 5 766 32 806 5 782 8 682 26 694 4 556 10 515 25 894 7911 15 972 19 937 18 105 31 517 22 569 21 978 44 481 24 633 26 824 8 456 14 320 33 410 £ Irl 24,61 20,45 53.16 24,55 38.17 48,89 27,21 154,86 27,29 40,98 126,01 21,77 49,64 122,24 37,34 75,40 94,12 89,61 148,78 106,54 103,75 209,98 120,26 126,62 39,85 67,60 157,71 Lit 48 191 40 058 104 090 48 074 74 675 95 730 53 292 303 216 53 441 80 250 246 726 42 751 97 193 239 333 73 125 147 624 184 276 173 756 291 297 208 598 203 132 411 116 232 567 247 919 77 884 132 357 308 792 F1 73.49 61,08 158,74 73,31 113,73 145,99 81,27 462,41 81.50 122,38 376.26 65,15 148.22 364,99 111,51 225,13 281,02 270.27 444.23 318,11 309,78 626,96 362,70 378,08 118,89 201,85 470,91 £ 22,05 18,33 47,63 22,00 34,19 43,80 24,38 138,76 24.45 36,72 112,90 19,38 44,47 109,52 33.46 67.55 84,33 80,21 133.30 95,46 92,95 188,13 108,08 113,45 35.56 60.57 141.31